DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 line 1 has been amended as follows:
	The method of claim 11, ….
Claim 14 line 1 has been amended as follows:
	The method of claim 13, ….
Claim 15 line 1 has been amended as follows:
	The method of claim 11, ….
Claim 16 line 1 has been amended as follows:
	The method of claim 15, ….
Claim 17 line 1 has been amended as follows:
	The method of claim 16, ….
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ivinson (U.S. Publication 2017/0035485) discloses a device (see Figure 4A) comprising a drive member (140), a drive selection member (110), and a compression sleeve (160). The drive member includes a shaft extending from a proximal end to a distal end, wherein the distal end includes a drive tip. The drive selection member is positioned about the shaft and secured to the shaft via the compression sleeve such that the drive selection member rotates with the shaft and is axially moveable along the shaft along the shaft between an engagement position (see Figure 4A) and a disengaged position (see Figure 1), wherein the drive selection member further defines a first set of radial teeth (see Figure 3C) on a distal portion of the drive selection member. The compression sleeve includes a tubular body extending from a proximal end to a distal end with a through passage positioned over the distal end of the shaft. The proximal end of the compression sleeve defines a second set of radial teeth (see Figure 3A) that compliments the first engagement structure and the distal end of the compression sleeve defines a contact surface, wherein in the engagement position the engagement structures are engaged such that the compression sleeve rotates with the drive member and in the disengaged position the engagement structures are disengaged and the compression sleeve remains stationary while the drive member rotates. Ivinson discloses the invention as claimed except for the compression proximal end of the compression sleeve being threadingly coupled to the distal end of the drive shaft. Ivinson discloses the drive member having a distal end including a coupling structure (150) engaged with a proximal portion of the compression sleeve (page 2 paragraph 33). Gao (U.S. Patent 7,334,509) teaches a device (see Figure 5) comprising a drive member (41), a drive selection member (11), and a compression sleeve (12), wherein the distal end of the drive member and the proximal end of the compression sleeve are threadingly engaged. Because both the device of Ivinson and the device of Gao disclose devices comprising a drive member, a drive selection member, and a compression sleeve, wherein the compression member and the drive member are connected, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one type of connection with another type of connection in order to connect the distal end of the drive member to the proximal end of the compression sleeve. The invention of Ivinson as modified by Gao fails to disclose a method of using the device discussed above, wherein the proximal end of the shaft is configured for engagement with at least one of a handle and a driving tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775